                                                                                                  '

                                                                                   i                  a at-aoF
                                                                                                            vRnœ
                                                                                                               oAxu
                                                                                                                  *:n lum- -
                                                                                   i                              F ,        vA
AO 91(Rev. 1l/11) CriminalComplaint                                                ;                              ILED

                                  U NITED STATESD ISTRICT CUURT                                                  21 2219
                                                          forthe                                        JuLw c.             cœ
                                                                                                       sy:
                                              W estern DistrictofVirginia                                    D        cl
                                                                                                                       -E

                United StatesofAmerica
                             V.
         ADAM CARRINGTON FITZGERALD                                CaseNo. 4.
                                                                            .
                                                                            (qmfu
                        De#ndantls)

                                            C RTM IN A L CO M PLA IN T
        1,thecomplainantin thiscmse,statethatthefollowing istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of                    June13,2019         inthecounty of                   DanvilleCity             inthe
   Western     Districtof                Virginia    ,thedefendantts)violated:
           CodeSection                                              OffenseDescrl
                                                                                ption
21U.S.C.841(a)& (b)(1)(C)                  PossessionwithIntenttoDistributeMethamphetaminq,aSchedule11
                                           Controlled Substance

18 U.S.C.922(g)(1)                         Possession ofFirearm byConvicted Felon




        Thiscriminalcomplaintisbased on these facts:
See attached affidavi
                    t.




        d Continuedontheattachedsheet.
                                                                                       fs/peterGonzalves
                                                                                       Complainant'
                                                                                                  ssignature
                                                                            PeterG onzalves,ATF SpecialAgent
                                                                                       Printedname and title

Received by reliableelectronicmeans
and sworn and attestedtobytelephone.
Date:              7 T*J%
                                                                               .         Judge'
                                                                                              ssignature

City and state:                       Roanoke,VA                      Judge RobertS.Ballou,US Magistrate Judge
                                                                                       Printednameandtitle


          Case 4:19-cr-00031-JLK Document 1 Filed 07/03/19 Page 1 of 5 Pageid#: 1
                     IN TH E UNITED STATES D ISTRICT CO UR T
                    FOR THE W ESTERN DISTRICT OF VIRGINIA
                               DAN W LLE DIW SION


UN ITED STATES O F AM EW CA

V.                                                  CaseNo   .      '/t 'Xl
                                                                    z


AD AM CA RRTN GTO N FITZGER ALD



                       AFFIDAW T IN SUPPORT OF CRIM IYAL
                        COG LAINT AND ARREST W ARRXNT

     1,PeterGonzalves,a SpecialA gentw ith the Bureau ofA lcphol,Tobacco,Firearm sand
     Explosives(ATF),WashingtonFieldDivision,BristolPostofDuty,havingbeenduly
     sw om ,depose and state asfollow s:                                                 .

                                      IN TR ODU CTION
2.   Iam an investigative law enforcem entofficerofthe United Statesw ithin the m eaning of
     Section2510(7)ofTitle18,UnitedStatesCode,andam empoweredbylaw toconduct
     investijationsandtomakearrestsfortheoffensesenumeratedinSection2516ofTitle
     18,Unlted StatesCode.

3.   Ihave been employed asa SpecialA gentwith the A TF since Augustof2016. Iam
     currently assigned to the Bristol,V irginia Field Office. Priorto becom ing an A TF
     SpecialA gent,1wasa SpecialAgentw ith the U S D epartm entofState,D iplom atic
     Security Service forapproxim ately six years. Iam a graduàte ofthe Crim inal
     lnvestigatorTraining Program atthe FederalLaw Enforcem entTraining Center,ATF
     SpecialA gentBasic Training,and severalothertraining coursesrelating to crim inal
     investigations. Ihavetaken partin num erous federal,state,and localinvestigations
     concem ing violationsincluding docum entand identity fraud,financialfraud,cyber
     crim es,narcotics and firearm sviolations.                   '

     1am know ledgeable aboutstateand federaldrug law sand have participated in narcotic
     distributing investigations. Ihaveparticipated in searchesofresidences ofsuspected
     drug traffickers forevidence ofcrim inalactivity. 1have aljo conducted and participated
     in the debriefing ofdrug traffickers,through which 1have learned valuable inform ation
     regarding the techniques used by drug traffickersto distribute drugs in dom estic m arkets.
     Asaresultofmyonthejobexperience,Iam familiarwiththewayinwhichdrug
     traffickers illegally traffic,transportand distribute narcoticà.
     1am subm itting thisaffidavitin supportofa crim inalcom p'laintand a warrantforthe



                                                                                              ( jvlfh
 Case 4:19-cr-00031-JLK Document 1 Filed 07/03/19 Page 2 of 5 Pageid#: 2                           4$è
      arrestofADAM CARRINOTON FITZGERALD forposses.
                                                  sion withthe intentto
      distributem ethamphetam ine,a Schedule 11controlled substance,in violation of21 U .S.C.
      jj841(a)& (b)(1)(C),andknowinglypossessingatsrearm afterhavingbeenconvicted
      ofa felony punishable by a term ofim prisonm entofm ore than one year,in violation of
      18U.S.C.j922(g)(1).
6.    Thefactsand inform ation contained in thisaffidavitarebasèd upon m y personal
      know ledge,review oflaw enforcem entreports,asw ellas the observationsofotherlaw
      enforcementoftscersinvolved inthisinvestigation.A11observationsthatwerenot
      personally m ade by m e w ererelated to m eby the personswho m ade such observations.
      Thisaffidavitcontains inform ation necessary to supportprobable cause forthis
      application. ltisnotintended to include each and every factand m atterobselwed by m e
      orknow n to the governm ent.

                                     PROBABLE CA USE

      On June 13,2019,atapproxim ately 7:45 P.M .,officersw ith the Danville Police
      Department(;$DPD'')observedanindividualtheyrecognizedasAdam Carrington
      FITZGERALD ,also know n as CCAD ,''operating a silverBuick sedan on public roadways
      w ithin the city lim its. The oficersknew FITZGERALD 'S driver's license to be
      suspended and initiated a traffic stop on the vehicle asFITZGERALD w asbacking the
      carinto a residentialdriveway. Thetraffic stop occurred at 109 Laram ie Circle in
      D anville,Virginia,w hich islocated in the W estern D istrictofV irginia.

8.    FITZGERALD ,the only occupantofthe vehicle atthetim e,stepped outofthe vehicle
      and engaged in a shortconversation with D PD OftscerW .C.Shively. Officer Shively
      inform ed FITZGERALD thathis license w assuspended and asked FITZGERALD why
      he was driving. FITZGERALD continuously placed hishands into hispocketsand
      O fficerShively told FITZGER ALD to keep his hands outofhispocketsk Offcer Shively
      told FITZGER ALD thathe wasgoing to pathim dow n and FITZGER ALD çstook off,''
      running from law enforcem ent. FITZGERALD ran behind a residence in the 300 block
      ofW ithersCircle D anville,Virginia,where DPD lnvestigatorR.P.W rightobserved
      FITZGER ALD throw a black in color,sem i-autom atic handgun. FITZG ERALD then
      fellto the ground and Investigators R.P.W rightand H .Torres handcuffed Fitzgerald
      behind his back. A Glock,M odel43,9mm pistoland m agazinew ith am m unition was
      discovered in the area where FITZGER ALD wasobserved;   throw ing ahandgun.

9.    One ofthe D PD officerswho participated in thetraffic stop is a 119 offcer. Thisofficer
      rem ained atthe scene ofthe traffic stop to m aintain the security ofthe vehicle while
      FITZGER ALD was being pursued on foot. Afterthe pursuing oficers apprehended
      FITZGER ALD ,the 119 oftscerconducted an open airsniffofthevehicle. The 11.        9 alerted
      to thepresence ofnarcoticsodorcom ing from the m otorvehicle thatFITZGERALD had
      been operating.

10.   A search warrantw asobtained by state law enforcem entand the vehiclew assearched.
      lnFITZGERALD'Svehicle,offcerslocated:i)aplasticshoppingbaginplainview on

                                                                                                         d/h
 Case 4:19-cr-00031-JLK Document 1 Filed 07/03/19 Page 3 of 5 Pageid#: 3                             41,
                                                                                                       ;(T
      the passengerseatcontaining a largezippertype plastic bag '
                                                                containing whatappeared to
      be crystalm etham phetam ine,severalsm allerbagscontaining whatappeared to be
      approxim ately 600 pills,and a quantity ofwhatappeared to beheroin;ii)approximately
                                                                  .


      20poundsofwhatappearedtobemari   juanainthetrunkofthevehicle;iii)twotsrearms,
      speciGcallyaTaurus,ModelG2C,9mm pistol,SerialNumber7-1-,R02952(witha
      magazinewithammunition,butnochamberedround)andanunknownmake,model,or
      serialnumber9mm,blacksemi-automaticpistol(withamagazinewithammunitionbut
      nochamberedround)inthetrunk;iv)severalroundsofammunitionandadigitalscalein
      thetrunk;andv)approximately$14,000.00inUnitedStatesCurrency,inmultiple
      denom inations,in thetrunk.

11.   Oficers laterw eighed and conducted afield testofthe suspected crystal
      metham phetamine.Thefieldweightofthesubstapcewasapproxim ately 700gram sand
      a tseld testyielded positive resultsforthe presence ofm etham phetam ine. Based on m y
      training and experience,700 gram sofcrystalm etham phetam ine isa quantity farbeyond
      aSsu
      me  se
         th rquhaentt
           amp      ai
                     tj'
                     ml a.nd
                       ne   isto
                           Me  hn
                                al
                                 yfo
                                 mphu
                                    etn
                                      adwh
                                       mineer
                                            ietihse
                                             sl   tep
                                                    dobs
                                                       sets
                                                       y  hs
                                                           eorinutj/n
                                                             Dr   endsft
                                                                       oo
                                                                        rcd
                                                                          ei
                                                                           stri
                                                                           me btuAd
                                                                              n  tetmi
                                                                                    henistration
      ($$DEA'')asaSchedule11controlledsubstance.Possessionofacontrolledsubstancewith
      intenttodistributeisaviolationof21U.S.C.j84l(a)(1).
      ln 2009,FITZGER ALD was convicted pfthe follow ing charges,in the CircuitCourtfor
      the City ofD anville,w ithin the Com m onw ealth ofVirginia:

          Twocountsofmaliciouslyshootingintooccugieddwelling,aClass4felonyin
          violation ofVirginiaCode j 18.2-279,forwhlchhewassentencedto aterm oftsve
          years in prison,w ith five yearssuspended;

      b. One countofdischarging a tsrçarm from a vehicle,a Class 5 felony in violation of
          VirginiaCodej18.2-286.1,forwhichhewassentencedtoatennofGveyearsin
          prison,w ith three yearsand ten m onths suspended,foran active sentence ofone year
          and tw o m onths.                                   '

      Each ofthese crim esare punishable im prisonm entfora term exceeding one year.
      Pursuantto18U.S.C.j922(g)(l),FITZGERALD isthereforeprohibitedfrom
      Possessing srearm s.                                      '

      TheGlock,Model43,9mm pistolthatFITZGERALD possessedduringhisflijhtfrom
      law enforcementisafsrearm under18U.S.C.j924.Mark,
                                                      ingsontheGlockplstol
      indicate itwasm anufactured in the country ofA ustria. Therefore,the pistolnecessarily
      traveled in interstate orforeign com m erce.

                                       CON CLU SION

      Based on the aforem entioned facts,probable causeexiststo show thaton oraboutJune
      13,2019,ADA M CARRIN GTON FITZGER ALD possessed w ith the intentto distribute
      methamphetamine,aSchedule11controlledsubstance,inviolation21U.S.C.jj841(a)

                                              3
                                                                                                           /6
                                                                                                     :,1
 Case 4:19-cr-00031-JLK Document 1 Filed 07/03/19 Page 4 of 5 Pageid#: 4                           4/T(
         & (b)(l)(C),andknowinglypossessedatsreann,inoraffectinginterstatecommerce,
         afterhaving been convicted ofa crim e punishable by imprisonm entfora term exceeding
         oneyearinviolationof18U.S.C.j922(g)(1).

                                         ks/peterG onzalves
                                         PeterGonzalves,SpecialA gent
                                         Bureau ofA lcohol,Tobaùco,Firearm sand Explosives


Received by reliable electronic m eansand sw orn and attested to by telephone on
     b            J              ,2019.                           :


UN ITE      TA TES M AGISTR ATE JU DGE




                                               4


 Case 4:19-cr-00031-JLK Document 1 Filed 07/03/19 Page 5 of 5 Pageid#: 5
